United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1648
Issued: June 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2010 appellant, through his representative, filed a timely appeal from the
May 13, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
affirmed the termination of her compensation benefits. Pursuant to the Federal Employees’
Compensation Act (FECA),1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits under
5 U.S.C. § 8106(c)(2) for refusing suitable work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 7, 2007 appellant, then a 51-year-old dietician, sustained an injury in the
performance of duty when she slipped and fell on a wet floor. OWCP accepted her claim for
displacement of lumbar intervertebral disc without myelopathy.
Appellant received
compensation for temporary total disability on the periodic rolls.
OWCP found a conflict in medical opinion on the extent of appellant’s injury-related
disability. Dr. Scott de la Garza, an orthopedic surgeon, found that appellant could return to
work eight hours a day with restrictions. Dr. Robert E. Holladay, IV, OWCP’s referral
orthopedic surgeon, found that the effects of the traumatic event had resolved but left appellant
deconditioned. He concluded that she could return to full and unrestricted duty after a period of
work hardening. Dr. C.L. Soo, a Board-certified orthopedic surgeon and the impartial medical
specialist selected to resolve the conflict, found that appellant still suffered from the effects of
the accepted work injury. He concluded that she could return to work as a dietician if she
worked less than three hours a day. Dr. de la Garza concurred.
On May 1, 2009 OWCP wrote a memorandum indicating that appellant’s work-related
disability was too severe for employment and was unlikely to improve. It added that Dr. Soo
indicated that appellant could work less than three hours a day “but does not indicate how much
less.” On May 12, 2009 OWCP agreed to change appellant’s case status code to PN: Entitled to
payment on periodic rolls; formally determined to have no wage-earning capacity or
reemployment potential for indefinite future.2
On May 20, 2009 the employing establishment offered appellant a permanent limitedduty position as a program support assistant. On June 22, 2009 OWCP reviewed the job offer
and found it to be suitable, in accordance with her medical limitations as provided by Dr. Soo.
Appellant gave reasons to the contrary, but OWCP did not find these reasons valid and provided
her an opportunity to accept the offered position within 15 days.
Appellant wrote to her employing establishment and stated that she was forced to accept
the position. She emphasized that the position was not consistent with her medical limitations,
but she asked the employing establishment to notify her of the report date. Appellant also wrote
OWCP to advise that she had accepted the position within the 15 days provided. She submitted a
copy of her acceptance letter to the employing establishment.
On October 19, 2009 OWCP terminated appellant’s compensation benefits under
5 U.S.C. § 8106(c)(2) for refusing an offer of suitable work. Appellant requested a review of the
written record by OWCP’s hearing representative. She advised that she did not refuse the offer.
Appellant provided OWCP with another copy of her letter of acceptance to the employing
establishment.
In a decision dated November 2, 2009, OWCP terminated appellant’s compensation
benefits effective November 22, 2009 for refusing an offer of suitable work.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Automated System Support for Case Actions, Chapter
2.401.6 (September 2009).

2

On November 9, 2009 the employing establishment acknowledged receipt of appellant’s
letter of acceptance and advised appellant that she was expected to report to Human Resources,
Room 1B104 at 9:30 a.m. on November 23, 2009. It further advised that her tour would last
until 12:30 a.m., which included a 15-minute break.
In a decision dated May 13, 2010, OWCP’s hearing representative affirmed the
October 19 and November 2, 2009 decisions terminating appellant’s compensation benefits.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work, or refuses or neglects to work after suitable work is offered to, procured by or
secured for her is not entitled to compensation.3
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, and has the burden of establishing that a position has been offered
within the employee’s work restrictions, setting forth the specific job requirements of the
position.4 In other words, to justify termination of compensation under section 8106(c)(2),
which is a penalty provision, OWCP has the burden of showing that the work offered to and
refused or neglected by appellant was suitable.5
ANALYSIS
Dr. Soo, the impartial medical specialist selected to resolve the conflict regarding the
extent of appellant’s injury-related disability, concluded that appellant could return to work as a
dietician if she worked less than three hours a day. Based on this report, OWCP found that
appellant’s work-related disability was too severe for employment and was unlikely to improve.
It agreed to change her case status code to reflect that she was formally determined to have no
wage-earning capacity or reemployment potential for indefinite future.
The employing establishment offered appellant a permanent limited-duty position, which
OWCP found to be suitable. OWCP did not attempt to reconcile this suitability finding with its
very recent and seemingly inconsistent determination that appellant’s disability was too severe
for employment and that she had no wage-earning capacity or reemployment potential for the
indefinite future. In light of that determination, it needed to provide sound rationale for the
change of disposition.
Further, Dr. Soo did not conclude that appellant could work three hours a day; he found
that she could work less. As OWCP noted, he did not say how much less. So an offer to work
three hours a day was not in keeping with the opinion of the impartial medical specialist.
3

5 U.S.C. § 8106(c)(2).

4

Frank J. Sell, Jr., 34 ECAB 547 (1983).

5

Glen L. Sinclair, 36 ECAB 664 (1985).

3

Because OWCP recognized that Dr. Soo did not provide a definite number of hours that
appellant was permitted to work, it should have requested clarification before making a
suitability determination and subjecting appellant to the penalty provision of section 8106(c)(2).
The Board finds that OWCP has not met its burden of proof. It has not shown that the
work offered to and refused or neglected by appellant was medically suitable. The Board will
therefore reverse the hearing representative’s May 13, 2010 decision affirming the termination of
appellant’s compensation benefits.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation benefits
under 5 U.S.C. § 8106(c)(2). The evidence does not establish that the offered position was
suitable.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs is reversed and the case remanded for reinstatement of
appellant’s compensation benefits.
Issued: June 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

